Case 6:18-cv-00523-TH-JDL Document 35 Filed 10/05/20 Page 1 of 2 PageID #: 935




                      IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF TEXAS

                                     TYLER DIVISION

BOBBY DON MUMPHREY, #2049717                  §

VS.                                           §          CIVIL ACTION NO. 6:18cv523

DIRECTOR, TDCJ-CID                            §

                                 ORDER OF DISMISSAL

       Petitioner Bobby Don Mumphrey, proceeding pro se, brings this petition for a writ of

habeas corpus challenging his 2016 Gregg County conviction for driving while intoxicated,

third or more. The petition was referred to United States Magistrate Judge John D. Love, who

issued a Report and Recommendation concluding that the petition should be denied, and the

case dismissed with prejudice. Mr. Mumphrey has filed objections.

       The Report of the Magistrate Judge, which contains his proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Mr. Mumphrey to the Report, the

court is of the opinion that the findings and conclusions of the Magistrate Judge are correct,

and Mr. Mumphrey’s objections are without merit. Therefore, the court adopts the findings

and conclusions of the Magistrate Judge as the findings and conclusions of the court. It is

accordingly
Case 6:18-cv-00523-TH-JDL Document 35 Filed 10/05/20 Page 2 of 2 PageID #: 936




      ORDERED that the petition for a writ of habeas corpus is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED sua sponte. All

motions not previously ruled on are DENIED.


       SIGNED this the 5 day of October, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge
